Citation Nr: 0531258	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-04 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.	Entitlement to service connection for hearing loss of 
the left ear.

2.	Entitlement to service connection for hearing loss of 
the right ear. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to July 
1945.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision in 
which the Washington, D.C., Regional Office (RO) of the 
Department of Veterans Affairs (VA) determined that new and 
material evidence had not been submitted to reopen a 
previously-denied claim of entitlement to service connection 
for hearing loss.  In September 2004, the Board remanded this 
case.  The case is again before the Board for appellate 
consideration.

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in August 
2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2005).

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, sitting in Washington, D.C., in August 
2004.  The transcript of that hearing is associated with the 
veteran's VA claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.

Clarification of issue on appeal

By means of a November 1982 rating decision, the RO denied 
the veteran's initial claim of entitlement to service 
connection for hearing loss.  He was notified of that 
decision, and of appellate rights and procedures, by means of 
a letter from the RO dated November 23, 1982.  In a letter 
dated in October 1983, he submitted a document he identified 
as a "notice of disagreement"; he indicated on this letter 
that it was being submitting by certified mail, return 
receipt requested.  Review of his claims file does not 
indicate that the RO thereafter issued a statement of the 
case.  In October 1984, he advised VA by letter that he was 
still in the process of securing further evidence in support 
of his claim.

In January 2002, the veteran again requested service 
connection for hearing loss.  The RO, as discussed above, 
took note of the prior adjudication of this claim, found that 
the prior decision was final inasmuch as it had not been 
appealed by the veteran, and characterized the veteran's 
January 2002 claim as one requiring the presence of new and 
material evidence to reopen the previously-denied decision.

In its September 2004 remand, the Board noted that the 
veteran had submitted a possibly timely notice of 
disagreement with regard to the RO's denial of his claim in 
November 1982, and requested that he submit any and all 
evidence he may have that would demonstrate that a timely 
appeal had been initiated.  In response, he submitted copies 
of receipts for certified mail, sent to VA in October 1983 
and stamped as received by the RO in that month.  

The Board finds that the evidence submitted by the veteran 
sufficiently demonstrates that he submitted a timely notice 
of disagreement with the RO's November 1982 denial of his 
claim.  In view of the fact that the RO did not thereafter 
issue a statement of the case, the Board concludes that the 
veteran's claim is still pending; that is, the issue before 
the Board is not one in which a previously-final decision is 
of record.  The Board has accordingly characterized the issue 
on appeal as indicated on the first page of this decision, 
with the development and due process considerations that are 
attendant thereto.  Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996).


REMAND

The veteran, in seeking service connection for hearing loss, 
has alleged that this disability is the product of his in-
service use of Quinine, which he was prescribed while he was 
stationed in Panama.  Private medical records, dated in 1981 
and 1982, reflect comments by treating physicians to the 
effect that the veteran's use of Quinine "could certainly 
have caused the deafness in his left ear"; and that it is 
"certain [that] the large amounts of Quinine he took during 
his Army duty in Panama contributed to his condition."  
Other medical records suggest that his hearing loss may be 
attributable to a viral infection which had its onset 
sometime in the 1980s. 

The veteran has not yet been afforded a VA examination which 
addresses the etiology of his hearing loss to include whether 
such is related to exposure to Quinine, between 1940 and 
1943, or whether such is of post-service origin.  

The Board also notes that the veteran has not been furnished 
with adequate notice of all of the laws and regulations that 
pertain to service connection.  As noted above, he was not 
furnished with a statement of the case (SOC) following his 
submittal of a notice of disagreement in October 1983.  The 
SOC and supplemental statement of the case (SSOC) issued in 
conjunction with the present adjudication, which was 
characterized by the RO as one requiring the presentation of 
new and material evidence, sets forth (in the SOC) the 
provisions of 38 C.F.R. § 3.303; other pertinent provisions 
(e.g. 38 C.F.R. § 3.385), however, have not been provided.  
The Board finds that due process considerations require that 
the veteran and his representative be furnished with notice 
of all applicable laws and regulations.  

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran should be scheduled for a 
VA audiological examination.  The 
veteran's claims file should be referred 
to an appropriate VA specialist in order 
to obtain an opinion or opinions as to 
the date of onset of his hearing loss; 
and whether it is at least as likely as 
not that the veteran's hearing loss is 
the product of claimed in-service use of 
Quinine in the 1940s.  All conclusions 
should be set forth on the examination 
report(s), with discussion in support of 
all conclusions reached.  The veteran's 
claims file is to be furnished to the 
examiner prior to any examination, with 
each examiner indicating on the 
examination report that the file had been 
reviewed.   

2.  Upon completion of the above, the RO 
should review the claims of service 
connection for hearing loss of the right 
and left ear.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with 
an SSOC, which should set forth all laws 
and regulations pertinent to claims for 
service connection.  The veteran and his 
representative should be given the 
appropriate period of time within which 
to respond to the SSOC, after which the 
case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


